DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 4, 7-9 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Benthien (US 2017/0253316).
Regarding claims 1 and 2, Benthien discloses a structure 10 fabricated via additive manufacturing, wherein the structure comprises a plurality of sub-structures 2 integrally formed via additive manufacturing, (Fig 2), (Par 0010, 0047),
wherein the plurality of sub-structures 2 is capable of being configured to provide the structure with at least three load paths in an instance in which a load is applied to 
The claim is a product by process claim and the structure does not depend on the process of making it.  The product-by-process limitation “fabricated via additive manufacturing" would not be expected to impart distinctive structural characteristics to the structure.  Therefore, the claimed structure is not a different and unobvious structure from the structure of Benthien.
Regarding claim 4, Benthien discloses adjacent said sub-structures 2 are separated by an absence of material (Fig 2).
Regarding claim 7, Benthien discloses the structure 10 is a panel (Fig 2).
Regarding claim 8, Benthien discloses at least one of the sub-structures comprises a stringer 2 extending substantially perpendicularly from a planar surface of the structure (Fig 2).
Regarding claim 21, Benthien discloses wherein the at least three load paths extend from a first end of the structure 10 to a second end of the structure, (Fig 2) and wherein the at least three load paths are capable of being configured to support a load applied between the first end of the structure and the second end of the structure. . 

5.	Claim(s) 1-9, 21 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lieven (US 8,550,401).
Regarding claims 1 and 2, Lieven discloses a structure 9a, wherein the structure comprises a plurality of sub-structures 11, 13, 17 integrally formed (Fig 3), 
wherein the plurality of sub-structures  is capable of being configured to provide the structure with at least three load paths in an instance in which a load is applied to the structure, wherein the at least three load paths run substantially parallel to each other, (substructures 11, 13, 17 are parallel to each other thus the load paths would run substantially parallel to each other) and wherein the structure is capable of continuing to support the load following failure of one of the sub-structures; wherein at least one of the sub-structures is capable of being configured to arrest propagation of a material failure of the structure resulting from the load. Examiner concludes this because the structure of Lieven meets the structural limitations of Applicant’s claimed invention and therefore will inherently be capable of performing in the same manner. 
The claim is a product by process claim and the structure does not depend on the process of making it.  The product-by-process limitation “fabricated via additive manufacturing" would not be expected to impart distinctive structural characteristics to the structure.  Therefore, the claimed structure is not a different and unobvious structure from the structure of Lieven.
Regarding claim 3, Lieven discloses adjacent said sub-structures 13, 17 are separated by a material having different load-bearing properties than a material of the substructures (Fig 3). Examiner concludes this because the portion of the panel between sub-structures 13 and 17 has different thickness thus it has different load-bearing properties.
Regarding claim 4, Lieven discloses adjacent said sub-structures 13, 17 are separated by an absence of material (Fig 3). Examiner concludes this because the substructures 13 and 17 extend in a vertical direction and there is no material in between.
Regarding claim 5, Lieven discloses at least one of the sub-structures 11 comprises a region of increased thickness (Fig 3).
Regarding claim 6, Lieven discloses adjacent said sub-structures 17 are separated by an area of reduced stiffness (Fig 3). Examiner concludes this because the portion of the sub-structure 11 between substructures 17 is thinner thus it will have reduced stiffness.
Regarding claim 7, Lieven discloses the structure is a panel (Fig 3).
Regarding claim 8, Lieven discloses at least one of the sub-structures 13 comprises a stringer extending substantially perpendicularly from a planar surface of the structure (Fig 3).
Regarding claim 9, Lieven discloses at least one of the sub-structures 17 comprises a flange extending substantially perpendicularly from a planar surface of the structure (Fig 3).
Regarding claim 21, Lieven discloses wherein the at least three load paths extend from a first end of the structure 9a to a second end of the structure, (floor panel of Fig 3) and wherein the at least three load paths are capable of being configured to support a load applied between the first end of the structure and the second end of the structure. Examiner concludes this because the structure of Lieven meets the structural limitations of Applicant’s claimed invention and therefore will inherently be capable of performing in the same manner. 

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        2/17/2021